DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 3/19/2021 and 5/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see section titled “Document-Based Rejections”, with respect to claims 1, 5-6, 8, 12-13, 15 and 19 have been fully considered and are persuasive.  The rejections of claims 1, 5-6, 8, 12-13, 15 and 19 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-12, 15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: this communication warrants no examiner’s reason(s) for allowance as the prosecution history and/or applicant's remarks makes evident the reason(s) for allowance, satisfying the “record as a whole" as required by 37 CFR 1.104(e). In this case, the amendments herein made to the independent claims incorporating allowable subject matter cited in the non-final rejection indicates the reason(s) the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PGPub 2021/0075691 by Zeng et al. discloses determining a link metric using a first MCS and another link metric using a second MCS (see at least ¶ 104).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER P CHAU/Primary Examiner, Art Unit 2476